Case 18-34902-JKS   Doc 1   Filed 12/20/18 Entered 12/20/18 13:49:20   Desc Main
                            Document      Page 1 of 4
Case 18-34902-JKS   Doc 1   Filed 12/20/18 Entered 12/20/18 13:49:20   Desc Main
                            Document      Page 2 of 4
Case 18-34902-JKS   Doc 1   Filed 12/20/18 Entered 12/20/18 13:49:20   Desc Main
                            Document      Page 3 of 4
Case 18-34902-JKS   Doc 1   Filed 12/20/18 Entered 12/20/18 13:49:20   Desc Main
                            Document      Page 4 of 4




             /s/ David M. Bass                            12/20/2018
